                                                                                                                                FILED
                                                                                                                      2019 Aug-28 PM 02:39
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                          N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA

                                                                                 Summons
                                                               )        (Issued pursuant to Rule 4 of
                                                               )        the Federal Rules of Civil Procedure or other
                                                                        appropriate law.)
David Millan,                                                 )
       Plaintiff,                                             )
                                                              )
V.                                                            )
                                                               )   2:19-CV-01131-ACA
EL POBLANO MEXICAN RESTAURANT, a domestic                      )
corporation; and FIDEL CASTRO, and individual,                 )
                                                               )
         Defendant.                                            )

                                                Summons in a Civil Action

To:
         El Poblano Mexican Restaurant
         c/o Maexia Adan
         1901 Center Point Road
         Birmingham, Alabama 35215

A lawsuit has been filed against you.

         Within _2 l ___ days after service of this summons on you (not counting the day you received it), you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure.
The answer or motion must be served on the plaintiff's attorney, whose name and address are:

Freddy Rubio, Esq.
Charline Whyte, Esq.
RUBIO LAW FIRM, P.C.
438 Carr Avenue, Suite 1
Birmingham, AL 35209


If you fail to do so, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


DATE:



SEE REVERSE SIDE FOR RETURN

                                                                        (SEAL OF COURT)


                                                               NORTHERN DISTRICT OF ALABAMA
                                                               1729 5'' Avenue North
                                                               Birmingham, Alabama 35203
